DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6-8 are currently pending in the present application. Claims 1-5 and 9-15 are canceled; claim 6 is currently amended; claim 7 is original; and claim 8 is previously presented. The amendment dated July 6, 2022 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 6 have been fully considered, and are persuasive.

Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of Tan (US 2021/0027035), of record, discloses a liquid crystal display (LCD) device (Figures 2-4; Paragraphs [0019]-[0021] and [0051] identifying the embodiment shown in Figures 2-4), comprising:
a backlight module (Paragraph [0052]) disposed at a bottom of the LCD device (see Figure 3 where the incoming light 60 is incident on the bottom of the LCD device; see also Paragraph [0052] teaching the backlight light source located below polarizers);
a display module (1; Paragraph [0052]) disposed on the backlight module and comprising a color filter plate (Paragraph [0052] “The cell-aligned substrate can comprise … a color film”), a top polarizer (26; Paragraph [0067]) disposed above the color filter plate and away from the backlight module (Figures 2-3), a black mask layer (non-light-transmitting regions in Figure 4, which is formed by 20 and each has a width d; Paragraph [0099] “a width d of a non-light-transmitting region”) disposed on a side of the color filter plate and located between the color filter plate and the top polarizer (non-light-transmitting regions between 1 which includes a color film and 26; Paragraph [0037]), and a fingerprint recognition unit (10; Paragraph [0038]) disposed on a side of the color filter plate (10 disposed on 1 which includes a color film) toward the black mask layer, wherein the black mask layer includes an array of holes (Figure 4, non-light-transmitting regions further comprise light-transmitting hole 21 passing through an upper surface and a lower surface of the black mask layer (Figure 4); and
a liquid crystal lens layer (20, 30; Paragraph [0054]) disposed above the display module and comprising an upper substrate (Paragraph [0078]) and a lower substrate (Paragraph [0078]) for cell-assembly (Figure 2), and liquid crystal lenses (31 in Figure 4; Paragraph [0037]) disposed between the upper substrate and the lower substrate, wherein an upper electrode (34) is disposed on a side of the upper substrate facing a direction for the cell-assembly, and the liquid crystal lenses configure a lens array corresponding to the array of holes of the black mask layer (see Figures 3-4 where the liquid crystal lens layer 30 is provided with the array of the convex lens 31 corresponding to the array of the light-transmitting hole 21; Paragraphs [0099], [0111]) under action of the upper electrode and the lower electrode (Figures 2-3, Paragraphs [0077] and [0097]);
wherein the liquid crystal lens layer is configured to operate in a lens state when the fingerprint recognition unit is operating (Figure 4 and Paragraphs [0037] and [0108]), and the liquid crystal lens layer is configured to operate in a non-lens state when the fingerprint recognition unit is not operating (Figure 3 and Paragraphs [0037], [0054] and [0109]).
However, Tan does not disclose, in light of the specification, “a fingerprint recognition unit disposed on a side of the color filter plate away from the black mask layer; and wherein the black mask layer is a black matrix or is made of a black metal”. Rather, Tan teaches away from the claimed invention because a fingerprint recognition unit of Tan is disposed on a side of the color filter plate toward the black mask layer, and the black mask layer of Tan is non-light-transmitting regions of a light-transmitting hole forming layer, comprising a liquid crystal layer (Paragraph [0066]). The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6. 
The examiner further considered Sakamoto (US 2003/0223118), Kuwabara (US 2008/0247044) and Guo (US 2020/0158931). For example, Sakamoto teaches a polarizing beam splitter (Figure 1), comprising low refractive index layers and high refractive index layers (3 and 4), in which the s-polarized light exhibits an average reflectance of more than 80% over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm (Figure 3). However, Sakamoto does not teach a single side average photopic light reflectance of at least 50% of non-polarized light, because the polarizing beam splitter of Sakamoto reflects an S-polarized component and passes a P-polarized component (Paragraph [0070]). The prior art of Bellman, Macpherson, Sakamoto, Kuwabara and Guo, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6.
Dependent claims 7-8 are allowable by virtue of their dependence on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871